
	
		I
		111th CONGRESS
		1st Session
		H. R. 4227
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Schrader (for
			 himself, Mr. Walden,
			 Mr. Baird,
			 Ms. Herseth Sandlin,
			 Mrs. McMorris Rodgers,
			 Mr. Minnick, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to provide
		  loans to support the conversion of energy generation or heating and cooling
		  systems to the use of renewable biomass and to support the installation of new
		  equipment to use renewable biomass for such systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incentives to Increase Use of
			 Renewable Biomass Act of 2009.
		2.Department of
			 Agriculture loan program for conversion of certain public facilities to biomass
			 energy generation, heating, or cooling systemsTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.), as amended by section 9001 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2064), is amended by adding at the end the following new section:
			
				9014.Loan program
				for conversion of certain public facilities to biomass energy generation,
				heating, or cooling systems
					(a)EstablishmentThe Secretary of Agriculture shall
				establish a program to provide interest-free loans to eligible institutions
				described in subsection (b) for capital costs for converting existing equipment
				or for installing new equipment to use renewable biomass for energy generation,
				heating, or cooling systems.
					(b)Eligible
				institutionsThe following
				institutions are eligible for a loan under the program established under
				subsection (a):
						(1)An institution of higher education (as
				defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
				1001)).
						(2)A public or
				private elementary or secondary school.
						(3)A hospital.
						(4)A local government building.
						(5)A governmental, community, health, or
				educational building owned or leased and occupied by an Indian tribe, except
				any building used in whole or in part for gaming (as defined in section 4 of
				the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
						(c)Use of loan
				fundsThe Secretary shall
				ensure that an eligible institution receiving a loan under the program
				established under subsection (a) will use renewable biomass for not less than
				75 percent of the energy generation, heating, or cooling needs of the facility
				of the covered institution for which the loan is received.
					(d)Revolving
				fund
						(1)EstablishmentThere is established in the Treasury a
				revolving fund for the program established under subsection (a).
						(2)Use of amounts
				in fundAmounts in the
				revolving fund established under paragraph (1) shall be available to the
				Secretary to carry out the program established under subsection (a).
						(3)DepositsThe
				amounts received as payment on loans provided under the program established
				under subsection (a) shall be deposited into the revolving fund established
				under paragraph (1).
						(4)Initial
				depositOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available $100,000,000 to the revolving fund established
				under paragraph
				(1).
						.
		
